EXHIBIT 10.1

 
TRANSFER OF CLAIM AGREEMENT
 
“SELLER”:
collectively, GP 1, LLC; GP 3, LLC; and GP 4, LLC
   
Address:
626 West Jackson
 
Chicago, Illinois 60661
   
Telephone:
(800) 217-7955
Facsimile:
(312) 756-4452
Attention:
David M. Kavanagh
   
“BUYER”:
Dearborn Capital Management, L.L.C.
   
Address:
626 West Jackson
 
Chicago, Illinois 60661
   
Telephone:
(800) 217-7955
Facsimile:
(312) 756-4452
Attention:
Patrick Meehan
   
DATE OF THIS AGREEMENT:
December 16, 2011
   
“DEBTOR”:
MF Global Inc.
   
FILING/PETITION DATE:
October 31, 2011
   
“BANKRUPTCY COURT”:
Southern District of New York
   
“BANKRUPTCY CASE”:
No. 11-02790 (MG) (SIPA)

 
 
 
 

--------------------------------------------------------------------------------

 

 
AGREEMENT
 
1.   Assignment.  On the Effective Date (as defined below), SELLER hereby
irrevocably sells, conveys, transfers and assigns unto BUYER all of SELLER’s
right, title and interest in and to, or arising under or in connection with
(i) SELLER’s claims (as the term “claim” is defined in Section 101(5) of Title
11 of the United States Code, 11 U.S.C. §§ 101 et seq., the “Bankruptcy Code”
and as otherwise supplemented by the relevant provisions of (x) the Securities
Investor Protection Act of 1970, as amended, 15 U.S.C. § 78aaa et seq., “SIPA,”
and/or (y) 17 C.F.R. §§ 190.01 through 190.10, the “Part 190 Regulations”) (such
claims are hereinafter referred to as, the “Claim”) consisting of the aggregate
amount of $12,374,301 of SELLER’s Customer Property (as the term “customer
property” is defined in Section 761(9) of the Bankruptcy Code and as otherwise
supplemented by the relevant provisions of SIPA and/or the Part 190
Regulations), claims, property, foreign secured accounts (and value thereof),
and customer segregated accounts (and value thereof) against and/or held by
Debtor as of the Effective Date, (ii) to the extent of the Claim, each of the
documents, agreements, bills, invoices, stipulations and/or orders of the
Bankruptcy Court which evidence, create and/or give rise to or affect in any
material way the Claim (such documents, agreements, bills and invoices,
agreements, stipulations and/or orders of the Bankruptcy Court, the “Claim
Documents”), (iii) to the extent of the Claim, all rights to receive any cash,
interest, fees, expenses, damages, penalties, security, property and/or other
amounts in respect of or in connection with the Claim, including without
limitation, any securities and/or other distributions made by the Debtor and/or
James W. Giddens, as Trustee for the Debtor’s liquidation under SIPA (the
“Trustee”) in respect of the Claim under or pursuant to any plan of
reorganization or liquidation in the Bankruptcy Case, interim or final
distribution(s) or otherwise, (iv) to the extent of the Claim, any and all
claims, causes of action and/or voting and other rights and benefits arising
under or relating to the Claim, (v) any and all proceeds of any of the
foregoing.  All of the foregoing rights described in the preceding clauses (i)
through and including (v) are hereinafter collectively referred to as the
“Transferred Claim Rights”.
 
2.   Payment of Purchase Price.  The consideration paid by BUYER to SELLER for
the Transferred Claim Rights, the receipt and sufficiency of which are hereby
acknowledged by SELLER, is the purchase price set forth in Schedule I (the
“Purchase Price”).  SELLER and BUYER acknowledge and agree that the Purchase
Price shall be paid by wire transfer of immediately available funds to SELLER’s
account set forth on Schedule II hereto no later than December 22, 2011.  The
date on which BUYER pays the Purchase Price to SELLER is hereinafter referred to
as the “Effective Date”.
 
3.   Seller Representations.  SELLER hereby represents and warrants to BUYER,
that:  (i) SELLER is duly authorized and empowered to execute and perform this
Agreement and the Evidence of Transfer (as defined below); (ii) this Agreement
and the Evidence of Transfer constitute a valid, legal and binding agreement of
SELLER, enforceable against SELLER in accordance with their respective terms;
(iii) SELLER is the sole owner of and has good legal and beneficial title to the
Transferred Claim Rights, free and clear of all liens, claims, security
interests or encumbrances of any kind or nature whatsoever (“Liens”) and upon
the consummation of the transactions contemplated hereby, BUYER will own and
have good legal and beneficial title to the Claim, free and clear of all Liens;
(iv) SELLER has not previously sold or assigned the Claim, in whole or in part,
to any party; (v) neither the execution, delivery or
 
 
 
 

--------------------------------------------------------------------------------

 
 
performance of this Agreement or Evidence of Transfer nor consummation of the
transactions contemplated hereby or thereby will violate or contravene any law,
rule, regulation, order, agreement, or instrument affecting the SELLER or the
Claim; (vi) except for any notice requirement under Rule 3001 of the Federal
Rules of Bankruptcy Procedure and the court order allowing the Claim, no consent
of, registration with, or approval of, or any other action by, any relevant
person or entity (including any state or federal regulatory agency or
commission) is or will be required for SELLER to execute, deliver, and perform
its obligations under, this Agreement, or for the assignment contemplated herein
to become effective; (vii) no payment has been received (by setoff or otherwise)
by or on behalf of SELLER in full or partial satisfaction of the Claim;
(viii) SELLER is not an insider of the Debtor within the meaning of
Section 101(31) of the Bankruptcy Code, and is not a member of any creditors’
committee appointed in the Bankruptcy Case; (ix) SELLER is entitled to receive,
and following the Effective Date BUYER shall be entitled to receive, all
interest on the Claim, whenever accrued; (x) SELLER has agreed to the Purchase
Price based on its own independent investigation and credit determination and
has consulted with such advisors as it believes appropriate and has not relied
on any representations made by BUYER; (xi) SELLER is aware that information
which may be pertinent to SELLER’s decision to transfer the Transferred Claim
Rights is available to SELLER and can be obtained from the Bankruptcy Court’s
files or other publicly available sources; (xii) SELLER is aware that the
consideration received herein for the sale of the Transferred Claim Rights may
differ both in kind and amount from any distributions made pursuant to any plan
of reorganization or liquidation confirmed by the Bankruptcy Court, or a court
supervised liquidation, in the Bankruptcy Case; (xiii) other than the Bankruptcy
Case, no litigation, arbitration or adversarial proceeding is pending or
threatened against SELLER which may have a material adverse effect on the Claim
or the enforceability of this Agreement or the transactions contemplated hereby;
(xiv) SELLER has taken no action or engaged in any act, conduct or omission, or
had any relationship with the Debtor, that could result in distributions being
paid in respect of the Claim in a time or manner, or pro rata amount, different
from other Customers (as the term “Customer” is defined in Section 761(9) of the
Bankruptcy Code and as otherwise supplemented by the relevant provisions of SIPA
and/or the Part 190 Regulations); (xv) SELLER (i) is a sophisticated entity with
respect to the sale of the Transferred Claim Rights, (ii) has adequate
information concerning the business and financial condition of the Debtor and
its affiliates and the status of the Bankruptcy Case to make an informed
decision regarding the sale of the Transferred Claim Rights and (iii) has
independently and without reliance on BUYER, and based on such information as
SELLER has deemed appropriate, made its own analysis and decision to enter into
this Agreement, except that SELLER has relied on BUYER’s express
representations, warranties, covenants, agreements and indemnities in this
Agreement; and (xvi) SELLER is an “accredited investor” as defined in Rule 501
under the Securities Act of 1933, as amended (“Securities Act”).  Without
characterizing the Transferred Claim Rights as a “security” within the meaning
of applicable securities laws, SELLER has not made any offers to sell, or
solicitations of any offer to buy, all or any portion of the Transferred Claim
Rights in violation of any applicable securities laws; and (xvii) SELLER has not
received any written notice other than those publicly available in the
Bankruptcy Case or otherwise that (i) any payment or other transfer made to or
for the account of SELLER from or on account of Debtor under the Transferred
Claim Rights is or may be void or voidable as an actual or constructive
fraudulent transfer or as a preferential transfer or (ii) the Transferred Claim
Rights, or any portion of them, are void, voidable, unenforceable or subject to
any impairment.  As of
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
the Effective Date, (xviii) Seller has received certain interim distributions in
connection with the Bankruptcy Case from the Trustee in the aggregate amount of
$9,173,949 (the “Prior Distributions”), including all distributions authorized
under the Bankruptcy Court’s December 12, 2011 Order Granting Expedited Motion
to Approve Further Transfers and Distributions for MF Global Inc. United States
Commodity Futures Customers (the “Third Bulk Transfer Order”).
 
4.   Buyer Representations.  BUYER hereby represents and warrants to SELLER, as
of the Effective Date, that:  (i) BUYER is duly authorized and empowered to
execute and perform this Agreement and the Evidence of Transfer; (ii) this
Agreement and the Evidence of Transfer constitute a valid, legal and binding
agreement of BUYER, enforceable against BUYER in accordance with their
respective terms; (iii) neither the execution, delivery or performance of this
Agreement or Evidence of Transfer nor consummation of the transactions
contemplated hereby or thereby will violate or contravene any law, rule,
regulation, order, agreement, or instrument affecting the BUYER or the Claim;
(iv) except for any notice requirement under Rule 3001 of the Federal Rules of
Bankruptcy Procedure, and the court order allowing the Claim, no consent of,
registration with, or approval of, or any other action by, any relevant person
or entity (including any state or federal regulatory agency or commission) is or
will be required for BUYER to execute, deliver, and perform its obligations
under, this Agreement, or for the assignment contemplated herein to become
effective; (v) BUYER is not an insider of the Debtor within the meaning of
Section 101(31) of the Bankruptcy Code, and is not a member of any creditors’
committee appointed in the Bankruptcy Case; (vi) BUYER has agreed to the
Purchase Price based on its own independent investigation and credit
determination and has consulted with such advisors as it believes appropriate
and has not relied on any representations made by SELLER, with respect to such
investigation; (vii) BUYER is aware that information which may be pertinent to
BUYER’s decision to purchase the Transferred Claim Rights is available to BUYER
and can be obtained from the Bankruptcy Court’s files or other publicly
available sources; (viii) BUYER is aware that the consideration paid herein for
the purchase of the Transferred Claim Rights may differ both in kind and amount
from any distributions made pursuant to any plan of reorganization or
liquidation confirmed by the Bankruptcy Court, or a court supervised
liquidation, in the Bankruptcy Case; (ix) no litigation, arbitration or
adversarial proceeding is pending or threatened against BUYER which may have a
material adverse effect on the enforceability of this Agreement or the
transactions contemplated hereby; (x) BUYER (i) is a sophisticated entity with
respect to the purchase of the Transferred Claim Rights, (ii) is able to bear
the economic risk associated with the purchase of the Transferred Claim Rights,
(iii) has adequate information concerning the business and financial condition
of the Debtor and its affiliates and the status of the Bankruptcy Case to make
an informed decision regarding the purchase of the Transferred Claim Rights,
(iv) has such knowledge and experience, and has made investments of a similar
nature, so as to be aware of the risks and uncertainties inherent in the
purchase of rights and the assumption of liabilities of the type contemplated by
the Agreement and (v) has independently and without reliance on  SELLER, and
based on such information as BUYER has deemed appropriate, made its own analysis
and decision to enter into this Agreement, except that BUYER has relied on
SELLER’s express representations, warranties, covenants, agreements and
indemnities in this Agreement; and (xi) BUYER is an “accredited investor” as
defined in Rule 501 under the Securities Act of 1933, as amended (“Securities
Act”).  Without characterizing the Transferred Claim Rights as a “security”
within the meaning of applicable securities laws, BUYER is not purchasing the
Transferred Claim rights with a view towards the sale or distribution thereof in
violation of the Securities Act
 
 
 
3

--------------------------------------------------------------------------------

 
 
provided, however, that BUYER may resell the Transferred Claim Rights if such
resale is in compliance with Section 15.
 
5.   Condition.  In addition to the other provisions set forth in this
Agreement, BUYER’s agreement to pay the Purchase Price for the Transferred Claim
Rights is expressly subject to and conditioned upon SELLER’s receipt of the
Prior Distributions including, but not limited to, SELLER’s receipt of all
interim distributions authorized to be paid to SELLER pursuant to the Third Bulk
Transfer Order.
 
6.   Claim Adjustment.  If (A) all or any part of the Prior Distributions is
avoided, disallowed, subordinated, reduced, objected to or otherwise impaired,
in whole or in part, in the Bankruptcy Case for any reason whatsoever, or
(B) all or a portion of the Prior Distributions is listed on the Debtor’s
schedule of liabilities as unliquidated, contingent or disputed or a lesser
amount than the Prior Distributions (each a “Disallowance”), then SELLER
acknowledges and agrees that SELLER shall have no recourse against the BUYER,
and BUYER (x) shall have no obligation whatsoever to reimburse, indemnify or
otherwise make SELLER whole from such Disallowance and (y) the Claim shall not
be adjusted; provided, however, if all or any part of the Claim is avoided,
disallowed, subordinated, reduced, objected to or otherwise impaired, in whole
or in part, in the Bankruptcy Case by reason of the determination of the
Trustee, after the Effective Date, that revises his pre-Effective Date (i)
calculations, (ii) settlement prices, (iii) valuations and/or (iv)
reconciliation with the Debtor’s books and records, which determination impacts
the calculation of the Claim (each a “Revised Trustee’s Claim Determination”),
then SELLER agrees to immediately reimburse BUYER, on demand of BUYER, an amount
equal to the portion of the Claim subject to any Revised Trustee’s Claim
Determination, plus interest thereon at the Interest Rate (as defined below)
from the Effective Date to the date of such repayment by SELLER to BUYER;
provided, further, that such demand by BUYER shall not be deemed an election of
remedies or any limitation on any other rights that BUYER may have hereunder or
under applicable law.  If an order is entered in the Bankruptcy Court
disapproving the transfer of the Claim or any portion thereof or if the
Bankruptcy Court does not substitute BUYER for SELLER as the owner of the Claim,
SELLER agrees to immediately repay, upon demand of BUYER, the consideration paid
by BUYER hereunder, plus interest thereon at the Interest Rate from the date
hereof to the date of such repayment by SELLER to BUYER.
 
7.  (a)    Seller’s Acknowledgements.  SELLER hereby acknowledges that (i) BUYER
currently may have, and later may come into possession of, information with
respect to the Transferred Claim Rights, the Debtor or any of its affiliates,
the Bankruptcy Case and/or any state or federal regulatory review concerning the
Debtor that is not known to SELLER and that may be material to a decision to
sell the Transferred Claim Rights (“Seller Excluded Information”), (ii) SELLER
has determined to sell the Transferred Claim Rights notwithstanding its lack of
knowledge of the Seller Excluded Information and (iii) BUYER shall have no
liability to SELLER, and SELLER waives and releases any claims that it might
have against BUYER or any indemnitee of BUYER whether under applicable
securities laws or otherwise, with respect to the nondisclosure of the Seller
Excluded Information in connection with the transactions contemplated hereby;
provided, however, that SELLER Excluded Information shall not affect the truth
or accuracy of BUYER’s representations or warranties in this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)  Buyer’s Acknowledgements.  BUYER hereby acknowledges that (i) SELLER
currently may have, and later may come into possession of, information with
respect to the Transferred Claim Rights, the Debtor or any of its affiliates,
the Bankruptcy Case and/or any state or federal regulatory review concerning the
Debtor that is not known to BUYER and that may be material to a decision to
purchase the Transferred Claim Rights (“Buyer Excluded Information”), (ii) BUYER
has determined to buy the Transferred Claim Rights notwithstanding its lack of
knowledge of the Buyer Excluded Information and (iii) SELLER shall have no
liability to BUYER, and BUYER waives and releases any claims that it might have
against SELLER with respect to the nondisclosure of the Buyer Excluded
Information in connection with the transactions contemplated hereby; provided,
however, that BUYER Excluded Information shall not affect the truth or accuracy
of SELLER’s representations or warranties in this Agreement.
 
8.   Payments After Effective Date.  From and after the Effective Date, SELLER
shall remit to BUYER any payments and/or other distributions in respect of the
Transferred Claim Rights, and shall deliver to BUYER any notices or other
documents delivered to SELLER (and not publicly available), SELLER shall accept
the same on behalf of BUYER, and will hold the same on behalf of and in trust
for BUYER and will deliver same forthwith to BUYER in the same form received,
with the endorsement of SELLER where necessary or appropriate.  If SELLER fails
to remit to BUYER any such payments within ten (10) business days of its receipt
thereof, SELLER shall pay interest on such unpaid amounts from the date of its
receipt to the date of payment to BUYER at the overnight Federal Funds Rate
applicable at such time (“Interest Rate”).  If all or any portion of a payment
or distribution received by SELLER and transferred to BUYER pursuant to this
Section 8 is required to be returned or disgorged by SELLER to Debtor or any
other entity, BUYER shall promptly return such payment or distribution to SELLER
together with all related interest and charges payable by SELLER in respect
thereof.
 
9.   Seller Covenants.  SELLER hereby covenants and agrees that, from and after
the Effective Date:  (i) SELLER shall not take or engage in any act or conduct,
or make any omission, that will result in any counterclaim, defense or claim
(including any preference or fraudulent conveyance claim) or right of set-off,
reduction, recoupment, disgorgement, impairment, avoidance, and disallowance or
subordination by Debtor or any other entity (including without limitation by any
state or federal governmental agency or commission),  of the Transferred Claim
Rights or any distributions and/or payments made in respect thereof; (ii) SELLER
shall execute and deliver, or to cause to be executed and delivered, all such
instruments and documents (including any invoices, bills or other supporting
documents evidencing the Claim), and to take all such action as BUYER may
reasonably request in order to effectuate the intent and purposes of, and to
carry out the terms of this Agreement, and to cause BUYER to become the legal
and beneficial owner of the Claim.  Contemporaneously with the occurrence of the
Effective Date and the delivery of  BUYER of its signature to this Agreement,
SELLER shall execute and deliver to BUYER a Notice and Evidence of Transfer of
Claim substantially in the form annexed hereto as Exhibit A (the “Evidence of
Transfer”)
 
10.   Filing of and Defense of Claim.  SELLER hereby irrevocably appoints BUYER
as its true and lawful attorney to demand, sue for, compromise and recover all
such sums of money which now are, or may hereafter become due and payable for,
or on account of the Claim
 
 
 
5

--------------------------------------------------------------------------------

 
 
herein assigned.  SELLER grants unto BUYER full authority to do all things
necessary to enforce the Claim and SELLER’s rights thereunder pursuant to this
Agreement.  SELLER agrees that the powers granted by this paragraph are
discretionary in nature and exercisable at the sole option of BUYER.  BUYER
shall have no obligation to take any action to prove, defend or demand or take
any action with respect to the Claim or otherwise in the Bankruptcy
Case.  SELLER agrees to execute, acknowledge and deliver all such further
certificates, instruments and other documents, and to take all such reasonable
further action as may be necessary or appropriate to effect assignment of the
Claim and all interest therein to BUYER (including execution of the Evidence of
Transfer of Claim attached to this Agreement), to cooperate with and assist
BUYER in enforcing the Claim and to otherwise effectuate the intent of this
Agreement.  SELLER agrees that BUYER may sell, transfer or assign the Claim
together with all right, title and interest of BUYER in and to this Agreement
and may transfer or assign its rights and obligations hereunder without the
consent of SELLER.
 
11.  (a)      Seller Indemnity.  SELLER hereby agrees to indemnify, defend and
hold BUYER and its respective officers, directors, employees, agents and
controlling persons harmless from and against any and all losses, claims,
damages and liabilities, including, without limitation, reasonable attorneys’
fees and expenses which result from (i) SELLER’s breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement; and (ii) any obligation of BUYER or SELLER to disgorge, in whole or
in part, or otherwise reimburse (by setoff or otherwise) the Debtor or any other
entity for any payments, property, setoffs or recoupments received, applied or
effected by or for the account of SELLER under or in connection with the Prior
Distributions and/or a Revised Trustee’s Claim Determination with respect to the
Claim.
 
(b)  Buyer Indemnity.  BUYER hereby agrees to indemnify, defend and hold SELLER
and its respective officers, directors, employees, agents and controlling
persons harmless from and against any and all losses, claims, damages and
liabilities, including, without limitation, reasonable attorneys’ fees and
expenses which result from BUYER’s breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement.
 
12.   No Assumption of Obligations.  SELLER and BUYER acknowledge and agree that
BUYER is not assuming hereunder or otherwise, and BUYER shall not be responsible
for, any liabilities or obligations of SELLER to the Debtor or to any other
person.
 
13.   Notice.  All payments and deliveries of cash, securities or other amounts
to be paid, made and/or delivered under or pursuant to this Agreement, shall be
paid, made and/or delivered, as the case may be, in accordance with the parties’
instructions set forth on Schedule II hereto.  All communications between SELLER
and BUYER, or notices or other information sent under this Agreement shall be in
writing, hand-delivered or sent by overnight courier or telecopier, and
addressed to the relevant party at its address or facsimile number specified
above, or at such other address or facsimile number as such party may request in
writing.  All such communications and notices shall be effective upon receipt.
 
14.   Further Assurances.  Subject to Section 10 hereof, each of the Parties
hereto agrees, at the cost and expense of the requesting Party, to execute and
deliver, or to cause to be executed and delivered, all such instruments
(including all necessary endorsements) and to take
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
all such action as the other Party may reasonably request (including delivery of
such documents as may be necessary to support the Claim) in order to
(i) effectuate the intent and purposes of, and to carry out the terms of this
Agreement, and (ii) further effect the transfer of legal, beneficial and record
ownership of the Claim to BUYER.
 
15.   Miscellaneous.  All representations, warranties, covenants and agreements
contained herein shall survive the execution and delivery of this Agreement and
the purchase and sale of the Claim.  This Agreement shall inure to the benefit
of, be binding upon shall be enforceable by the parties hereto and their
respective successors; provided that, the obligations of SELLER contained herein
shall continue and remain in full force and effect until fully paid, performed
and satisfied by SELLER.  BUYER shall have the right to sell, assign, convey
and/or participate all or any portion of the Transferred Claim Rights without
the consent of or notice to SELLER.  This Agreement and the Evidence of Transfer
may be executed in any number of counterparts, each of which, when so executed
and delivered, shall be an original, but all of which together shall constitute
one agreement binding all of the parties hereto.  This Agreement and the
Evidence of Transfer constitute the complete agreement of the parties hereto
with respect to the subject matter referred to herein and supersedes all prior
or contemporaneous negotiations, promises, covenants, agreements or
representations of any nature whatsoever with respect thereto, all of which have
become merged and finally integrated into this Agreement.  This Agreement cannot
be amended, modified or supplemented except by an instrument in writing executed
by the parties hereto.  If any provision of this Agreement or any other
agreement or document delivered in connection with this Agreement is partially
or completely invalid or unenforceable in any jurisdiction, then that provision
shall be ineffective in that jurisdiction only to the extent of its invalidity
or unenforceability, but the invalidity or unenforceability of that provision
shall not affect the validity or enforceability of any other provision of this
Agreement, all of which shall be construed and enforced as if that invalid or
unenforceable provision were omitted, nor shall the invalidity or
unenforceability of that provision in one jurisdiction affect its validity or
enforceability in any other jurisdiction.
 
THIS AGREEMENT AND THE EVIDENCE OF TRANSFER SHALL BE CONSTRUED AND THE
OBLIGATIONS OF THE PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS (WITHOUT REGARD TO ANY CONFLICT OF LAWS PROVISIONS
THEREOF).  THE PARTIES CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL
AND STATE COURTS IN THE STATE OF NEW YORK AND THE STATE WHERE THE BANKRUPTCY
CASE IS PENDING IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
 
SELLER HEREBY WAIVES ANY NOTICE REQUIREMENT IMPOSED BY RULE 3001(e) OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE, AND CONSENTS TO THE SUBSTITUTION OF BUYER
FOR SELLER FOR ANY PURPOSE IN THE BANKRUPTCY CASE RELATING TO THE CLAIM,
INCLUDING, WITHOUT LIMITATION, FOR VOTING AND DISTRIBUTION PURPOSES WITH RESPECT
TO THE CLAIM.
 
(Signatures On Next Page)
 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by their
duly authorized representatives as of the date first written above.
 
DEARBORN CAPITAL MANAGEMENT, L.L.C.
 
 
By:  /s/David M. Kavanagh                      
       David M. Kavanagh
       President
GP 1, LLC
 
By:   Dearborn Capital Management, L.L.C., its Manager
  
By:  /s/David M. Kavanagh                      
       David M. Kavanagh
       President
                                                            
 
 
 
 
GP 3, LLC
 
By:    Dearborn Capital Management, L.L.C., its
Manager                                                          
  
By:  /s/David M. Kavanagh                      
       David M. Kavanagh
       President
                                                 
 
 
      GP 4, LLC
 
By:    Dearborn Capital Management, L.L.C., its Manager         
 
By:  /s/David M. Kavanagh                      
       David M. Kavanagh
       President

 
 
 
8

--------------------------------------------------------------------------------

 

 
SCHEDULE I
 
PURCHASE PRICE
 
SELLER / CLAIMANT:
GP 1, LLC
   
GP 1, LLC CLAIM AMOUNT:
$5,826,209
   
GP 1, LLC PURCHASE PRICE
$5,826,209
     *            *            *      
SELLER / CLAIMANT:
GP 3, LLC
   
GP 3, LLC CLAIM AMOUNT:
$2,438,902
   
GP 3, LLC PURCHASE PRICE
$2,438,902
     *            *            *      
SELLER / CLAIMANT:
GP 4, LLC
   
CLAIM AMOUNT:
$4,109,190
   
PURCHASE PRICE
$4,109,190
   
*            *            *
      Total Claim Amount:
$12,374,301
   
Total Purchase Price:
$12,374,301

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EVIDENCE OF TRANSFER OF CLAIM
 
TO:
THE DEBTOR  AND THE BANKRUPTCY COURT
Assignor:
collectively, GP 1, LLC; GP 3, LLC; and GP 4, LLC
Assignee:
Dearborn Capital Management, L.L.C.



For value received, the adequacy and sufficiency of which are hereby
acknowledged, Assignor hereby unconditionally and irrevocably sells, transfers
and assigns to Assignee all of its right, title, interest, claims and causes of
action in and to, or arising under or in connection with, Assignor’s claims (as
the term “Claim” is defined in Section 101(5) of the U.S. Bankruptcy Code and as
otherwise supplemented by the relevant provisions of (x) the Securities Investor
Protection Act of 1970, as amended, 15 U.S.C. § 78aaa et seq., “SIPA,” and/or
(y) 17 C.F.R. §§ 190.01 through 190.10, the “Part 190 Regulations”) consisting
of the aggregate amount of $12,374,3011 of SELLER’s customer property (as the
term “Customer Property” is defined in Section 761(9) of the Bankruptcy Code and
as otherwise supplemented by the relevant provisions of SIPA and/or the Part 190
Regulations), claims, property, foreign secured accounts (and value thereof),
and customer segregated accounts (and value thereof) against and/or held by MF
Global Inc. (“Debtor”) in the bankruptcy case No. 11-02790 (MG) (SIPA), in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”), and any and all proofs of claim or other proof filed by
Assignor with the Bankruptcy Court and/or sent to James W. Giddens, as Trustee
for the Debtor’s liquidation under SIPA (the “Trustee”), in respect of the
foregoing claim (the “Transferred Claim”).
 
Assignor hereby waives any objection to the transfer of the Transferred Claim to
Assignee on the books and records of the Debtor and the Bankruptcy Court, and
hereby waives to the fullest extent permitted by law any notice or right to a
hearing as may be imposed by Rule 3001 of the Federal Rules of Bankruptcy
Procedure, the Bankruptcy Code, applicable local bankruptcy rules or applicable
law.  Assignor acknowledges and understands, and hereby stipulates, that an
order of the Bankruptcy Court may be entered without further notice to Assignor
transferring to Assignee the foregoing claim and recognizing the Assignee as the
sole owner and holder of the claim.  Assignor further directs the Debtor, the
Trustee, the Bankruptcy Court and all other interested parties that all further
notices relating to the claim, and all payments or distributions of money or
property in respect of claim, shall be delivered or made to the Assignee.
 
SIGNATURE PAGE FOLLOWS
 
 
 
_________________________
1 The total claim of $12,374,301 includes the claims of GP 1, LLC ($5,826,209),
GP 3, LLC ($2,438,902) and GP 4, LLC ($4,109,190).
  
 
 
10

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED THIS ___ day
of December 2011.
 


 

 
ASSIGNOR:
GP 1, LLC
 
By:  ___________________________________                                                           
Name:
Title:
 
 
ASSIGNEE:
Dearborn Capital Management, L.L.C.
 
 
By:  __________________________________                                                            
Name:
Title:
 
GP 3, LLC
 
By:  ___________________________________                                                            
Name:
Title:
 
 
 
GP 4, LLC
 
By:  ___________________________________                                                            
Name:
Title:
 
 
 



 
 
11
 
 


 
 
 